Citation Nr: 1723157	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-34 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, including as due to service-connected depression.

2. Entitlement to service connection for erectile dysfunction, including as due to service-connected depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 1971, including in the Republic of Vietnam from October 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied, in pertinent part, the Veteran's claim for obstructive sleep apnea.  The Veteran disagreed with this decision in August 2011.  A statement of the case was issued in September 2012. The Veteran perfected a timely appeal in October 2012.  A Travel Board hearing including the issue of obstructive sleep apnea was held at the RO in March 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

This matter is also before the Board on appeal from an April 2015 rating decision in which the RO denied the Veteran's claim for service connection for erectile dysfunction.  The Veteran disagreed with this decision in May 2015.  A statement of the case was issued in March 2016.  The Veteran perfected a timely appeal in March 2016, and did not request a Board hearing.

In August 2015, the Board remanded the claim for entitlement to service connection for sleep apnea for further development and the claim for entitlement to erectile dysfunction in order for the RO to issue the Veteran a statement of the case.  The case is again before the board for appellate review.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for erectile dysfunction, including as due to service-connected depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's obstructive sleep apnea did not begin in service and was not otherwise caused by his military service.

2. The Veteran's obstructive sleep apnea is not proximately due to or aggravated by his service-connected depression.


CONCLUSION OF LAW

1. The criteria for establishing service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a letter sent in September 2010, prior to the initial unfavorable decision by the RO.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA has obtained service treatment records and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue decided below have been obtained and associated with the Veteran's electronic claims file.

The Veteran has been provided with a VA examination that addresses the contended causal relationships between the claimed disability and active service.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, the examination report sets forth detailed examination findings in a matter that allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§3.326, 3.327, 4.2.

Additionally, the Board finds that there has been substantial compliance with its August 2015 remand directives regarding the issue of entitlement to service connection for obstructive sleep apnea.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where the Veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331,1338-39 (Fed. Cir. 2013).  See 38 C.F.R. § 3.309(a).  Obstructive sleep apnea is not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. §3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. §3.310(b)).

In order to establish service connection for a disability on a secondary basis, there must be (1) medical evidence a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection, or link between, the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Rather, the Board's analysis below will focus specifically on what evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran's service treatment records are negative for findings related to obstructive sleep apnea while in service.  Significantly, the Veteran's May 1970 entrance examination and his December 1971 separation examination show normal clinical findings for "Lungs and chest."  Additionally, the Veteran's medical history reports from May 1970 and December 1971 have "No" checked for "Frequent trouble sleeping."

The Veteran's post-service treatment records include private medical records from August 2009 providing a diagnosis for obstructive sleep apnea.  The Veteran underwent a sleep study at a private medical center in August 2013, with results showing a diagnosis of obstructive sleep apnea mild with an RDI of 15 to positive response to CPAP.

The Veteran was provided with a VA examination in March 2016.  The examiner confirmed a diagnosis of obstructive sleep apnea and opined that the condition was less likely than not incurred in or caused by an in-service event, injury or illness.  The examiner reasoned that there is insufficient documented medical evidence in the Veteran's file of specific clinical data related to the Veteran's claimed sleep apnea symptoms and/or condition during active military service.  She added that medical records document a diagnosis of mild obstructive sleep apnea in 2013.  The examiner also stated that by definition, central sleep apnea is a disorder characterized by hypoventilation or hyperventilation related apneic episodes.  In other words, repetitive cessation and/or decrease in both airflow and ventilation efforts during sleep.  The examiner listed clinical conditions which may be included under central sleep apnea as follows: central nervous system disease; central nervous system suppressing drugs or substances, such as long term opiate use; neuromuscular disease; and severe musculoskeletal and/or abnormalities in pulmonary mechanics.  The examiner added that by definition, obstructive sleep apnea is a disorder by which there are repetitive episodes of apnea and or hypopnea due to complete and or/partial collapse of the upper airway during sleep.  She noted that if further clinical assessment is required via the RO, that she must defer to the RO for a specialist review for cause and/or aggravation of the Veteran's diagnosed obstructive sleep apnea condition as it relates to the Veteran's service-connected depression, adding that she is not a clinical psychologist and/or psychiatrist.

In May 2016, a medical opinion regarding the relationship between the Veteran's obstructive sleep apnea and his service-connected depression was provided by a psychologist.  The psychologist did not provide an opinion regarding service connection, as he stated that he was not qualified to render such an opinion because obstructive sleep illness is not a mental illness.  However, he opined that the Veteran's obstructive sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected depression.  The psychologist provide the rationale that based on a review of the available medical records, the Veteran experienced obstructive sleep apnea symptoms as early as 1974, long before his depression symptoms.  He added that the depression symptoms did not surface until 1995, following his coronary bypass surgery.  The psychologist noted that while there is medical evidence that obstructive sleep apnea may cause depression, there is no medical evidence that depression causes obstructive sleep apnea.  He added that a review of the available medical records does not provide clinical measures of the Veteran's obstructive sleep apnea related fatigue or cognitive symptoms.  The psychologist noted that the Veteran reported baseline symptoms of fatigue, snoring and apneic events.  He added that there are no medical records indicating that the Veteran has experienced an aggravation of symptoms clearly related to obstructive sleep apnea.  The psychologist opined that the Veteran's obstructive sleep apnea is not at least as likely as not aggravated beyond its natural progression, reasoning that there are no known psychological or psychiatric reports or research evidence that depression causes or aggravates obstructive sleep apnea.


Analysis

The Veteran states that he believes that his obstructive sleep apnea is due to his service-connected depression.  He also contends that he has been suffering from obstructive sleep apnea since he left service, and it has gotten worse over the years.  

Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for obstructive sleep apnea.

As an initial matter, the Board notes that the Veteran has been diagnosed with obstructive sleep apnea.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, or caused by a service-connected disability.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability, or evidence of a nexus between the service-connected disability and the present disability is required for the establishment of service connection.

The Veteran's service treatment records are silent for a diagnosis of or symptoms related to sleep apnea.  The Veteran's claim for service connection includes his own assertion that his obstructive sleep apnea is related to his military service.  The Board does not doubt the sincerity of the Veteran's beliefs, however, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, medical evidence on this point is required.

In the March 2016 VA examination, the examiner found that the Veteran's obstructive sleep apnea is less likely than not incurred in or caused by a claimed in-service event, injury, or illness.  The medical opinion from a VA psychologist in May 2016 provided the conclusion that the Veteran's obstructive sleep apnea is less likely than not proximately due to or the result of the Veteran's service connected major depressive disorder.  The VA psychologist added that while there is evidence that obstructive sleep apnea may cause depression, there is no medical evidence that depression causes obstructive sleep apnea.  He added that aggravation of symptoms clearly related to obstructive sleep apnea were not found.

The Board finds the above mentioned VA examinations and opinions to be highly probative.  The examiners thoroughly reviewed the Veteran's record and lay testimony.  The examiners also provided adequate rationales as to why they thought the Veteran's current obstructive sleep apnea is not at least as likely as not caused by or aggravated by his military service or his service-connected depression.

The Veteran has not submitted any conflicting evidence or any private medical opinions that are contrary to the VA examiners' conclusions.   As such, service connection cannot be established on either a direct or secondary basis.

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's obstructive sleep apnea and his military service, or his service-connected depression.  Accordingly, the Board finds that the claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected depression, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
  

ORDER

Entitlement to service connection for obstructive sleep apnea, including as due to service-connected depression is denied.




REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection for erectile dysfunction, including as secondary to his service-connected depression.

The record indicates that the Veteran was diagnosed with erectile dysfunction in May 2007.  When the Veteran was examined by VA in April 2015, the VA examiner (following a review of the Veteran's claims file) diagnosed the Veteran with erectile dysfunction.  Although the examiner provided a medical opinion that addressed the matter of secondary service connection, in general, as regards to the service-connected depression, the examiner did not specifically address the issue of aggravation on a secondary basis.   For this reason, the April 2015 VA examination report needs additional clarification and must be returned for further medical guidance by a medical professional concerning the matter of aggravation on a secondary basis.

Additionally, the Veteran, through his representative, has recently claimed that he suffers from erectile dysfunction as a result of the medications he takes for his depression.  See March 2016 VA Form 9.  As the April 2015 VA examiner did not discuss the potential impact of the Veteran's medications taken for his service-connected depression on his erectile dysfunction, the Board finds that a VA addendum opinion is needed to address this issue.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all records of VA and non-VA health care providers who have treated his erectile dysfunction.

After obtaining the necessary authorizations for release of medical records that have been adequately identified by the Veteran, please seek to obtain all available records that have not been previously received from each health care provider the Veteran identifies.

2. Once all available medical records have been associated with the claims file, please refer the Veteran's claims file to a medical professional with appropriate expertise (preferably the examiner who conducted the April 2015 VA examination, if feasible).  If the medical professional determines that an in-person or video telehealth examination is necessary, another examination should be scheduled.  The examiner should address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the erectile dysfunction that the Veteran now has was aggravated (i.e. worsened) beyond the natural progress by, or as the result of, the Veteran's service-connected depression?

In making the above assessment, the medical professional should discuss whether there is a medically sound basis to attribute the erectile dysfunction that the Veteran now has to his service-connected depression.

(b) Is it at least as likely as not that the Veteran suffers from erectile dysfunction that is a side-effect of any of the medications the Veteran has to take for his service-connected depression?

(c) Is it at least as likely as not that the Veteran's erectile dysfunction is aggravated (i.e. worsened) beyond the natural progress by, or as the result of, the Veteran's medications he is taking for his service-connected depression?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, including the use of any medical literature, which may make clear the medical guidance in the study of this case.

3. The RO should then carefully review the addendum report obtained to ensure that the Remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the medical professional for completion of the inquiry.

4. After the above development has been completed, review the claims file and ensure that all development sought in this Remand is completed.  Arrange for any further development indicated by the results of the development requested above.  Then, re-adjudicate the claims on appeal in light of all the evidence of record.  If the claim remains denied, the AOJ should provide the Veteran a supplemental statement of the case and afford him and his representative the opportunity to respond.  The case should be returned to the Board for further review, if otherwise in order.







The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


